Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, it cannot be determined if the claim requires “conically tapering” or merely “tapering”.	

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Jacobsson (US 2,662,348) or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobsson in view of Biggle (US 2,987,309).

Jacobsson disclsoses:
	
 A valve device comprising
a pressure regulator for a flowing gas and comprising a housing (10),
the pressure regulator including a diaphragam (12), a spring (16), a control actuator (49, 15), and a control seat,
the housing and the diaphragm encompassing a flow-through chamber (25),
the pressure regulator including a regulator cover (56) which is connected to the housing,
the regulator cover and the diaphragm encompassing a compensating chamber (in which spring 16 is located),
	the control actuator including a plate-like portion (49) and a rod-like portion (15) adjacent to one side of the plate-like portion,
	the control seat encompassing the rod-like portion of the control actuator (see FIG 2),
	the diaphragm and the control actuator being mechanically coupled to each other (via the threaded interface, FIG 2) in such a way that the spring urges the control actuator toward a face side (the left side of the control seat, FIG 2) of the control seat,

	the control seat and the control actuator, in one state, preventing the gas from flowing (in the closed state),
	the control seat being configured as a ring arranged in a recess of the housing (see FIG 2),
	the control seat having at least one interruption in one face side so that two merlons are formed laterally of the interruption (the interruptions and surrounding merlons are shown just to the left of the right end of the lead line of element 45, FIG 4, and also as an unnumbered feature in FIG 2) so that a gas communication takes place between an interior of the control seat and the flow-through chamber even in the event that the control actuator rests on the face side (the illustrated interruptions are inherently capable of allowing such a flow, due to extending through the side wall of 45).
	
	Should it be determined that Jacobsson’s illustrations of the interruptions and merlons provide insufficient evidence to show that this feature is anticipated, then consider Biggle, which teach interruptions and merlons as claimed (at/between elements  21) which are capable of handling gas flow as claimed.  To prevent flow stoppage when the valve should instead be fully open, it would have been obvious to form interruptions and merlons as claimed on Jacobsson’s valve seat, as similarly taught by Biggle.
	


Regarding claim 4, Jacobsson does not disclose wherein the regulator cover has a compensating hole as claimed.  However, the use of a compensating hole (aka, a “vent” openings through such a regulator cover was notoriously well-known in the art at the time of invention, and it would have been obvious to use a compensating hole through Jacobsson’s regulator cover to vent the chamber between behind the diaphragm (such that valve motion is not inhibited by fluid pressure build-up behind the diaphragm). 

Claim 3 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsson in view of Biggle and further in view of Heisser (US 2,995,145).
	
See the 102/103 analyses of claim 1 above, which are relied upon herein for meeting the limitations of claim 1.  
Jacobsson further discloses wherein a control gap is formed between the sealing element and the lower face side of the control seat, which is dependent on an axial position of the control actuator (the space between the valve head and seat), but does not disclose wherein the sealing element is shaped as a hemisphere, wherein the 
Biggle teaches that it was known in the art as of the effective filing date to form such a seat to have a conically tapering inner contour (see Biggle, element 5).  To obtain a more finely adjustable pressure regulating function using Jacobsson’ pressure regulator (and/or to decrease resistance to flow downstream of the control gap), it would have been obvious to form Jacobsson’s control seat to have a conically tapering inner contour, as taught by Biggle.

Heiser teaches that it was known in the art as of the effective filing date to form a sealing element shaped as a hemisphere (at the bottom valve head portion of 30, see FIG 3), wherein the sealing element includes a chamfer (at the outer periphery thereof) at a transition from a spherical portion (the top of the lower valve head of 30 appears to be rounded) to a planar portion of the hemisphere (the bottom surface of the lower valve head of 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 156,785, US 3,443,583 and US 2002/0083980 disclose similar pressure regulators with different structures on the downstream side of the valve seat capable of maintaining flow when the actuating member approaches the valve seat to fully open the valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
9/21/21